The opinion of the Court was delivered by
Knox, J.
A majority of the Court in Coney v. Owen, 6 Watts 435, held, that a sale for the non-payment of taxes of unseated donation land, during the life of the soldier, was void, and conferred no title upon the purchaser; but that he could, not be dispossessed without compensation for his improvements.
Under this decision, the defendant’s damages were assessed for his improvements at $776.
Three questions are now presented by the pleadings, all of which were ruled below in favor of the plaintiff:
1. Did the delay in paying or offering to pay the assessed value of the improvements for a period of nearly twelve years work a forfeiture of plaintiff.’s title ? ,
2. Was he bound to pay for improvements made after three years had passed from the date of the verdict, and before the tender of the sum found ?
3. Should the tender have included the interest upon the assessed value of the improvements ?
Before proceeding to the consideration of these questions, I desire to say, that the equity of the defendants below, so strongly urged on the argument, has not presented itself to my mind in a very favorable point of view. It is conceded that this tract of land, in the hands of the old soldier, was free from taxation. Its assessment and sale was therefore a plain violation of his rights; and to compel him to lose his land, or to pay a large sum for improvements made without his knowledge or consent, was, to say the least, a somewhat harsh rule to apply to one who was in no default whatever. But the plaintiffs in error, not content with the construction of the statute already given in their favor, ask us to go further, and hold, that, as the money was not paid within what they call a reasonable time, they have an indefeasible title to the land; or, if not, that they are entitled to Toe remunerated for improvements made since the verdict, with interest upon the first assessment.
Unlike the Act of 1842, neither that of 1804 nor 1815 fixed, nor authorized the jury to fix, any time within which the value of the improvements should be paid; and the only means of enforcing the payment was the retention of the possession. The extent of the remedy was fixed by the legislature, and we have neither the power nor the disposition, in a case like the present, to enlarge it. *261The provision in the Act of 1815, which is copied from that of 1804, is as follows: “ But where the recovery is effected in such cases, the value of the improvements made upon the lands so sold, after the sale thereof, shall he ascertained by the jury trying the action for recovery, and paid by the person or persons recovering the same, before he, she, or they shall obtain possession of the lands so recovered.”
On the one hand, the penalty for non-payment is a stay of proceedings; and, on the other, the compensation* for non-payment is the possession and use of the estate.
To allow additional improvements to be made and paid for, or to require the payment of interest whilst the possession is withheld, would be to make a new statute, rather than to enforce the old one.
If the position of the plaintiffs in error is seemingly a hard one, it must be remembered that it was originally caused by their own voluntary act in attempting to procure a title by illegal means. The officers of the county could not rightfully sell, nor could the defendants legally buy the land in controversy, and the rule of caveat emptor applies to all public.sales of this character.
This case was properly ruled in the Common Pleas.
Judgment affirmed.